NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             NAOMI G., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, A.L., Appellees.

                              No. 1 CA-JV 21-0132
                               FILED 10-21-2021


            Appeal from the Superior Court in Maricopa County
                              No. JD19802
               The Honorable Lori Horn Bustamante, Judge

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate’s Office, Mesa
By Suzanne W. Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Jennifer R. Blum
Counsel for Appellee Department of Child Safety
                             NAOMI G. v. DCS, A.L.
                              Decision of the Court



                         MEMORANDUM DECISION

Presiding Judge D. Steven Williams delivered the decision of the Court, in
which Judge David B. Gass and Judge James B. Morse Jr. joined.


W I L L I A M S, Judge:

¶1           Naomi G. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to her child. For reasons that follow, we
affirm.

                  FACTUAL AND PROCEDURAL HISTORY

¶2            Mother has a long history with the Arizona Department of
Child Safety (“DCS”). As a result of her substance abuse, courts previously
terminated Mother’s parental rights to four of her children. In 2019, Mother
gave birth to another child, A.L.1

¶3             In 2018, while pregnant with A.L., Mother tested positive for
amphetamines. Later in her pregnancy, Mother was admitted to the
hospital with a blood alcohol level of .289. On a different occasion, four days
before giving birth, Mother was again admitted to the hospital after being
found intoxicated at a McDonalds with a blood alcohol level of .276.
Consequently, just days after the child’s birth, DCS took temporary custody
of A.L. and filed a dependency petition. The juvenile court adjudicated A.L.
dependent as to Mother and set a case plan of family reunification. DCS
provided Mother a variety of reunification services including
substance-abuse treatment, substance-abuse testing, parent-aide services,
supervised visitation, and transportation.

¶4             Throughout the dependency, Mother struggled to obtain
stable housing and lived with family members, friends, A.L.’s father, and
in various homeless shelters. After Mother’s counsel claimed that the
struggle to find stable housing was affecting Mother’s ability to participate
in services, the juvenile court directed DCS to assist Mother with housing
resources.

¶5            Mother inconsistently participated in services. In her initial
referral, Mother was closed out of parent-aide services after failing to attend

1   A.L.’s father is not a party to this appeal.


                                          2
                           NAOMI G. v. DCS, A.L.
                            Decision of the Court

numerous scheduled visitations and skill sessions. In a session Mother did
attend, Mother was provided skills coaching on securing housing. In late
2019, Mother was escorted off a Cradle to Crayons site because she was
intoxicated and ultimately was closed out of substance abuse treatment.

¶6             Mother was referred a second time to substance abuse
treatment. She successfully completed outpatient treatment services and
recovery maintenance over an eight-month period from 2019 to 2020. In
2020, as part of her second referral to parent-aide services, Mother initially
participated, but within a few months only attended one out of five skill
sessions, failed to attend her midpoint appointment, and was otherwise
unresponsive. Mother followed a similar pattern with substance abuse
testing. She participated and regularly tested negative at the beginning, but
then missed many tests and stopped participating by the end of the year.
Additionally, after being unresponsive, Mother’s parent-aide services
closed out unsuccessfully.

¶7            In November 2020, DCS moved to terminate Mother’s
parental rights based on the fifteen-month out-of-home placement ground.
DCS then referred Mother for a third time to parent-aide services.
Following a termination trial, and after taking the matter under
advisement, the juvenile court terminated Mother’s parental rights on the
fifteen-month out-of-home placement ground, see A.R.S. § 8-533(B), and
found termination to be in A.L.’s best interests.

¶8             Mother timely appealed. We have jurisdiction under Article
6, Section 9, of the Arizona Constitution, A.R.S. §§ 8-235(A), 12-120.21(A)(1),
-2101(A)(1), and Arizona Rule of Procedure for the Juvenile Court 103(A).

                                DISCUSSION

¶9             Parental rights are fundamental, but not absolute. Dominique
M. v. Dep’t of Child Safety, 240 Ariz. 96, 97, ¶ 7 (App. 2016). A court may
terminate a parent’s right to the care, custody, and management of their
child “if it finds clear and convincing evidence of one of the statutory
grounds for severance, and also finds by a preponderance of the evidence
that severance is in the best interests of the children.” Id. at 98, ¶ 7.

¶10            We review a termination ruling for an abuse of discretion,
accepting the court’s factual findings unless clearly erroneous, Mary Lou C.
v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004), and view the
evidence in the light most favorable to sustaining the court’s ruling, Manuel
M. v. Ariz. Dep’t of Econ. Sec., 218 Ariz. 205, 207, ¶ 2 (App. 2008). Because the
juvenile court “is in the best position to weigh the evidence, observe the


                                       3
                           NAOMI G. v. DCS, A.L.
                            Decision of the Court

parties, judge the credibility of witnesses, and resolve disputed facts,” we
will affirm an order terminating parental rights if reasonable evidence
supports the order. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶ 18
(App. 2009) (quoting Ariz. Dep’t of Econ. Sec. v. Oscar O., 209 Ariz. 332, 334,
¶ 4 (App. 2004)).

¶11            Mother only challenges whether DCS made diligent
reunification efforts. See A.R.S. § 8-533(B)(8) (as a prerequisite to
termination under the out-of-home placement ground, DCS must make “a
diligent effort to provide appropriate reunification services”). Mother does
not challenge the juvenile court’s statutory findings, or that termination of
the parent-child relationship was in A.L.’s best interests. See ARCAP 13(a)
(requiring appellant’s brief contain a statement of issues for review,
supporting legal authority, references to the record, and reasons for each
contention); Crystal E. v. Dep’t of Child Safety, 241 Ariz. 576, 578, ¶ 6 (App.
2017) (“[W]e adhere to the policy that it is generally not our role to sua sponte
address issues not raised by the appellant.”); Christina G. v. Ariz. Dep’t of
Econ. Sec., 227 Ariz. 231, 234, ¶ 14 n.6 (App. 2011) (recognizing the failure
to develop an argument on appeal usually results in abandonment and
waiver of the issue).

¶12            Mother’s argument that DCS failed to provide her with
adequate housing resource assistance is not persuasive. DCS must provide
Mother with “the time and opportunity to participate in programs designed
to help her become an effective parent,” Maricopa Cnty. Juv. Action No.
JS-501904, 180 Ariz. 348, 353 (App. 1994), but DCS need not provide every
conceivable service or ensure Mother participates in each service it offers,
id. The record shows a parent-aide representative coached Mother about
housing resources as early as her first referral. At trial, the DCS caseworker
testified that housing resources were provided as recently as January 2021,
just two months before the termination trial.

¶13            Further, the record shows Mother’s inconsistent participation
in services generally contributed to any lack of housing services. The
requirement that DCS provide reunification efforts “does not oblige the
State to undertake rehabilitative measures that are futile.” Mary Ellen C. v.
Ariz. Dep’t of Econ. Sec., 193 Ariz. 185, 192, ¶ 34 (App. 1999). Here the record
shows DCS provided a multitude of services, including housing resources,
over the course of the dependency. Mother has failed to show error.




                                        4
                         NAOMI G. v. DCS, A.L.
                          Decision of the Court

                             CONCLUSION

¶14          For the foregoing reasons, we affirm the juvenile court’s order
terminating Mother’s parental rights to her child.




                          AMY M. WOOD • Clerk of the Court
                          FILED:    JT

                                       5